State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: October 30, 2014                   D-73-14
___________________________________

In the Matter of SUR G. NOVEL,
   a Suspended Attorney.

COMMITTEE ON PROFESSIONAL                   MEMORANDUM AND ORDER
   STANDARDS,
                    Petitioner;

SUR G. NOVEL,
                    Respondent.

(Attorney Registration No. 4018339)
___________________________________


Calendar Date:   August 25, 2014

Before:   Lahtinen, J.P., Stein, McCarthy, Rose and Devine, JJ.

                             __________


      Monica A. Duffy, Committee on Professional Standards,
Albany (Jevon L. Garrett of counsel), for petitioner.

     Sur G. Novel, Bangkok, Thailand, respondent pro se.

                             __________


Per Curiam.

      Respondent was admitted to practice by this Court in 2002.
He resides in Thailand.

      By decision dated June 27, 2013, this Court suspended
respondent from the practice of law for a period of six months
(Matter of Novel, 107 AD3d 1377 [2013]). He now applies for
reinstatement. Petitioner opposes the application.

      Because we conclude that respondent has not made the
showing required by our rules for reinstatement (see Rules of App
                              -2-                  D-73-14

Div, 3d Dept [22 NYCRR] § 806.12 [b] [i]), we deny the
application. We also deny respondent's request for a waiver of
the requirement that an applicant for reinstatement must have
taken and attained a passing score on the Multistate Professional
Responsibility Examination subsequent to the entry of the
suspension order (see Rules of App Div, 3d Dept [22 NYCRR]
§ 806.12 [b] [ii]).

      Lahtinen, J.P., Stein, McCarthy, Rose and Devine, JJ.,
concur.



      ORDERED that respondent's application for reinstatement is
denied.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court